An application for a rehearing has been made in this case, and the point is made that the instruction upon which the case was reversed was not prejudicial to the defendant. In fact it was favorable to it. We think this point is well taken. The instruction that the plaintiff was entitled to recover only 2 1/2 per cent. instead of 15 per cent. was favorable to the defendant and in no wise prejudiced its case. Therefore, it should not be permitted to complain of it. 20 Rawle C. L. p. 269.
The judgment of the trial court will be affirmed.
SHARPE, C.J., and SNOW, STEERE, FELLOWS, WIEST, CLARK, and McDONALD, JJ., concurred. *Page 397